                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CALVIN HODGES,
    Plaintiff,

vs.                                          Case No.: 3:19cv3647/LAC/EMT

SERGEANT WEATON,
     Defendant.
__________________________/

                                      ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated October 11, 2019 (ECF No. 5). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

5) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1).
                                                                           Page 2 of 2

       3.     The clerk must enter judgment accordingly and close this case.

       DONE AND ORDERED this 6th day of November, 2019.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3647/LAC/EMT
